Citation Nr: 1758979	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for anemia.

2.  Entitlement to an initial compensable evaluation for a right ankle strain.

3.  Entitlement to an initial compensable evaluation for a left ankle strain.

4.  Entitlement to an initial compensable evaluation for right foot plantar fasciitis.

5.  Entitlement to an initial compensable evaluation for left foot plantar fasciitis.

6.  Entitlement to an initial compensable evaluation for right lower extremity vasculitis.

7.  Entitlement to an initial compensable evaluation for left lower extremity vasculitis.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has subsequently transferred to the RO in Detroit, Michigan.  

This case was previously before the Board in November 2016 where it was remanded for additional evidentiary development.  The matter has properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. The Veteran did not have hemoglobin of 10 gm/100 ml or less due to her anemia at any time during the pendency of this appeal and there is no objective evidence of iron deficient anemia.

2. The Veteran's bilateral ankle disability does not result in ankylosis, malunion, astragalectomy, or moderate limitation of motion.

3. The Veteran's bilateral plantar fasciitis does not result in moderate limitation of motion of the feet.

4. The Veteran's vasculitis of the lower extremities have not been productive of claudication on walking more than 100 yards, and; diminished peripheral pulses, or ankle/brachial index (ABI) of 0.9 or less.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for anemia are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.117, Diagnostic Code 7700 (2017).

2. The criteria for an initial compensable rating for bilateral ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

3. The criteria for an initial compensable rating for bilateral plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2017).

4. The criteria for an initial compensable disability rating for vasculitis of the lower extremities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Initial Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Anemia 

Service connection for anemia was granted by rating action of November 2012 and assigned an initial noncompensable evaluation under 38 C.F.R. § 4.117, Diagnostic Code 7700.  The Veteran disagrees with the evaluation.

Under the provisions of Diagnostic Code 7700 for anemia, a 10 percent evaluation is warranted if hemoglobin is 10 gm/100 ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent evaluation is warranted if hemoglobin is 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted if hemoglobin is 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia or syncope. 38 C.F.R. § 4.117.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a higher evaluation of 10 percent for the Veteran's service-connected anemia.  Throughout the entire appeal period, the Veteran did not have hemoglobin of 10 gm/100 ml or less due to anemia consistent with the criteria for a rating of 10 percent under Diagnostic Code 7700.  

A June 2011 VA examination report reflects hemoglobin value at 14.9 gm.

Private treatment records of January 2012 through November 2016 reflect laboratory results for hemoglobin  value consistently above 10 gm.  In June 2012, hemoglobin value was at 11.6 gm and subsequently thereafter in November 2012 at 14.5 gm.  Hemoglobin value was at 13.7 gm in November 2015 and at 14.0 gm in November 2016.  See Munson Healthcare records.

The Veteran was afforded another VA examination in December 2016.  The VA examiner noted the Veteran's laboratory results from March 2016 reflecting hemoglobin value at 14.0 gm which "does not evidence iron deficiency anemia."  The VA examiner concluded "there is no objective medical records of evidence at the time of this exam to substantiate a diagnosis of iron deficiency anemia."  

As demonstrated above, the Veteran did not at any time have hemoglobin of 10 gm/100 ml or less on laboratory findings.  In fact, the 2016 VA examiner found no objective evidence to substantiate iron deficiency anemia.  As such, the criteria for a 10 percent rating are not met.  

For these reasons, the Board finds that the preponderance of the evidence is against a compensable rating for anemia.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Ankle Disability 

The Veteran's bilateral ankle conditions are assigned a noncompensable evaluation under Diagnostic Code 5271.  The Veteran disagrees with the initial evaluation.  

With respect to disabilities of the ankle, 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274, set forth relevant provisions.

Diagnostic Code 5270 evaluates ankylosis of the ankle and Diagnostic Code 5272 evaluates ankylosis of the subastragalar or tarsal joint.  VA treatment records do not show presence of ankylosis.  Therefore, these Diagnostic Codes are not applicable.

Similarly, there is no evidence that the Veteran suffers from a malunion of the os calcis or astragalus, or has undergone an astragalectomy or removal of the talus bone.  Accordingly, Diagnostic Codes 5273 and 5274 are not for application.

Diagnostic Code 5271 evaluates range of motion in the ankle.  A 10 percent rating is assigned for moderate limitation of motion and a 20 percent rating is assigned for marked limitation of motion.  Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

The Board notes that words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity. Id. at 704. See also 38 C.F.R. § 4.6.  

The Veteran was afforded a VA examination in December 2016.  She demonstrated normal range of motion with dorsiflexion to 20 degrees, bilaterally, and plantar flexion to 45 degrees, bilaterally.  There was no ankylosis.  There was also no additional loss of function or range of motion following repetitive testing bilaterally.  The VA examiner noted normal findings of a January 2014 radiographic exam of the left ankle revealing "normal left ankle series".  There was no objective evidence of pain on motion at any time.  

Based upon a review of the evidence of record, the Board concludes that the currently assigned noncompensable ratings are appropriate and fully contemplates the Veteran's bilateral ankle disability level.  At no time during the entire appeal has the record established findings consistent with "moderate" limitation of motion.  In fact, at the VA examination in 2016, the Veteran demonstrated normal range of motion, bilaterally.  Repetitive testing did not suggest she was functionally limited, and there was no objective evidence of pain on motion at any time.  Accordingly, a compensable rating is not warranted.

In reaching this conclusion, the Board recognizes that where a Diagnostic Code is predicated on loss of motion, VA must also consider provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed in reaching the conclusion that the Veteran does not have moderate limitation of motion in her ankle disability, the Board has considered functional limitation.  However, the Veteran's medical records do not show objective evidence of pain at any time.  In fact, at the VA examination in 2016, she denied pain on range of motion testing and retained normal ankle strength.  Moreover, repetitive testing did not result in any additional loss of range of motion, pain, weakness, fatigability, or incoordination.  Thus, a rating of 10 percent for the Veteran's bilateral ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case.  

As such, the criteria for a higher rating of 10 percent have not been met and the Veteran's claim is denied.

Bilateral Foot Disability 

The Veteran's bilateral foot disability was assigned a noncompensable evaluation under Diagnostic Code 5299-5284.  The Veteran disagrees with the initial evaluation.  

Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 5284, which evaluates foot injuries.

Diagnostic Code 5276 evaluates pes planus, Diagnostic Code 5277 evaluates weak foot, Diagnostic Code 5278 evaluates pes cavus, Diagnostic Code 5279 evaluates metatarsalgia (Morton's disease), Diagnostic Code 5280 evaluates hallux valgus, Diagnostic Code 5281 evaluates hallux rigidus, Diagnostic Code 5282 evaluates hammer toe, and Diagnostic Code 5283 evaluates malunion or nonunion of the tarsal or metatarsal bones.  The December 2016 VA examiner did not indicate that the Veteran had bilateral flatfoot, weak foot, claw foot, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not applicable and will not be discussed further.

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating is assigned for "moderate" injuries, a 20 percent rating is assigned for "moderately severe" injuries, and a 30 percent rating is assigned for "severe" foot injuries.

The Veteran was afforded a VA examination in December 2016.  After clinical interview and personal examination of the Veteran, the VA examiner found there was no objective medical evidence to substantiate a diagnosis of bilateral plantar fasciitis.  The examiner noted that radiographic imaging of both feet in January 2014 revealed "normal" findings for left and right foot with no significant acute or chronic abnormality.  Moreover, there was no objective evidence of pain on motion or on joint testing.

In view of the above, the Board concludes that a compensable rating is not warranted. The evidence of record does not support a finding consistent with a "moderate" level as required for a 10 percent rating under Diagnostic Code 5284.  Notably, after conducting a clinical examination of the Veteran, the 2016 VA examiner found no objective evidence to substantiate a diagnosis for her claimed foot disability.  

The overall disability picture for the Veteran's bilateral plantar fasciitis does not more closely approximate a compensable rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.



Vasculitis of the Lower Extremities 

In November 2012, the RO granted service connection for vasculitis of the lower extremities (claimed as numbness and tingling) and assigned a noncompensable evaluation under Diagnostic Code 7199-7114. 38 C.F.R. § 4.104.

Diagnostic Code 7199 indicates that the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under the provisions 38 C.F.R. § 4.104 for diseases of the arteries and veins, rated under Diagnostic Code 7114, which evaluates arteriosclerosis obliterans.

Under Diagnostic Code 7114, the minimum compensable rating, a 20 percent rating, is warranted with claudication on walking more than 100 yards, and, diminished peripheral pulses, or ankle/brachial index (ABI) of 0.9 or less.  A 40 percent rating is warranted with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and, trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less. A 60 percent rating is warranted with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less. A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less. 38 C.F.R. § 4.104.

Note (1) defines ABI as the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater. 

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for vasculitis of the lower extremities.   In so finding, the Board relies on the December 2016 VA examination report reflecting an opinion that "clinical history is not consistent with a diagnosis of vasculitis."  After thorough review of the Veteran's claims file and conducting an in-person examination of the Veteran, the VA examiner found no objective evidence of record to substantiate a diagnosis of vasculitis of the right and left lower extremities.  The examiner noted the Veteran's subjective complaints that her "legs felt tight" but indicated that the Veteran does not have a vascular disease.  Further, diagnostic testing such as ABI was not clinically indicated at the time.  

The Board observes that the VA examiner's opinion stand uncontradicted by any other evidence found in the record.  Thus, absent evidence that the Veteran's service-connected vasculitis of the lower extremities was productive of claudication on walking more than 100 yards, and; diminished peripheral pulses, or ankle/brachial index (ABI) of 0.9 or less, a higher rating is not appropriate or warranted here.  

As such, the Board finds that the criteria for a compensable rating under Diagnostic Code 7299-7114 have not been met, and the claim must be denied. 

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) as addressed by the RO in the March 2017 Supplemental Statement of the Case.  However, in this case, the Board finds that the record does not show that the Veteran's service-connected anemia, bilateral ankle disability, bilateral foot disability, and lower extremities vasculitis are so exceptional or unusual as to warrant the assignment of a higher ratings on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

Based on the evidence of record, there is no indication that the schedular rating criteria are inadequate to rate the Veteran's anemia, bilateral ankle disability, bilateral foot disability, and bilateral lower extremities vasculitis at any time during the appeal period.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  The Board finds that all the symptomatology and impairment caused by the anemia, bilateral ankle disability, bilateral foot disability, and bilateral lower extremities vasculitis are specifically contemplated by the schedular rating criteria and consider symptoms that impact occupational and social functioning.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  

As such, the Board concludes that referral for extraschedular consideration is not warranted for this claim. 38 C.F.R. 3.321(b)(1).



ORDER

An initial compensable evaluation for anemia is denied. 

An initial compensable evaluation for a right ankle strain is denied.

An initial compensable evaluation for a left ankle strain is denied.

An initial compensable evaluation for right foot plantar fasciitis is denied.

An initial compensable evaluation for left foot plantar fasciitis is denied.

An initial compensable evaluation for right lower extremity vasculitis is denied.

An initial compensable evaluation for left lower extremity vasculitis is denied.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


